DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 3/21 and 7/21 have both been considered and placed of record.  The initialed copies are attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Objections
Claim 11 is objected to because of the following informalities:  It is inconsistent to have a “fourth axis” without defining a third axis in claim 8 and/or claim 9.  The Examiner assumes, as written, claim 11 is depending on claim 9 and assumes, alternatively, depending on claim 10 (i.e. similar to claims 6 and 7).  However, appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 4, the second occurrence of “a first axis” on line 2 is indefinite.
Re claim 8, the limitation “the first interface” on line 10 lacks proper antecedent basis.  The Examiner assumes it should have been “the first connection interface.”  The limitation “the interface” on line 28 lacks proper antecedent basis.  Is it “the first connection interface” or “the second connection interface”?
Re claims 9 and 10, they are indefinite for depending on indefinite claim 8.
Re claim 11, the limitation “the interface” on line 1 lacks proper antecedent basis.  Is it “the first connection interface” or “the second connection interface”?
Re claims 12 and 13, they are indefinite for depending directly or indirectly on indefinite claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 7,189,4730 in view of Schneider et al. (US 2015/0303717).
	Re claim 1, Smith discloses a charger 200 having a housing including a front wall, a rear wall, a top wall, a bottom wall, a first side wall and a second side wall and a fan 226 coupled to the housing adjacent the interface and an air passage member 220 including a hollow body having a first end 224 and a second end 222, the first end 224 being coupled to the fan 226 and the second end 222 extending through one of the walls wherein the fan sucks air an air flow into the housing.  See figs 6 and 7.  Smith does not specifically disclose the details of the charger (it does however mention the important of the particular of the charger as along as the features are incorporated therein (col 8, lines 26-35).  
Schneider teaches a charger 10 having a housing including a front wall, a rear wall, a top wall, a bottom wall, a first side wall and a second side wall, an interface 34 configured to engage a battery pack 14, the interface including charging terminals 82 positioned between a first and a second rail 78, first and second groove positioned between the rails (see para 20).  See figs 1 and 5.
It would have been obvious to have incorporated the details of the charger of Schneider into the charger of Smith to ensure the battery can be placed correctly on the charger terminals.
Re claim 2, Smith discloses the second end 222 of the passage 220 extending through the rear wall of the housing.  See fig 7.
Re claim 3, Smith does not disclose the specific length compared to the depth as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to devise the claimed depth to be at least 50%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Re claim 4, Smith discloses the air passage member 220 including a first axis oriented relative to the insertion axis and a second axis oriented at a non-perpendicular and non-parallel angle relative the first axis.  Fig 7 shows the vent passages 224 shaped in a Y-configuration.
Re claim 5, Schneider discloses the first and second rail 78 having aperture extending therethrough (can be seen in figure 2).
Re claim 8, Smith discloses a charger 200 having a housing including a front wall, a rear wall, a top wall, a bottom wall, a first side wall and a second side wall and a fan 226 coupled to the housing adjacent the interface and an air passage member 220 including a hollow body having a first end 224 and a second end 222, the first end 224 being coupled to the fan 226 and the second end 222 extending through one of the walls wherein the fan sucks air an air flow into the housing.  See figs 6 and 7.  Smith does not specifically disclose the details of the charger (it does however mention the important of the charger as along as the features are incorporated therein (col 8, lines 26-35).  Schneider teaches a charger 10 having a housing including a front wall, a rear wall, a top wall, a bottom wall, a first side wall and a second side wall, an interface 34 configured to engage a battery pack 14, the interface including charging terminals 82 positioned between a first and a second rail 78, first and second groove positioned between the rails (see para 20).  Schneider further discloses the first and second rail 78 having aperture extending therethrough (can be seen in figure 2).See figs 1, 2 and 5.  It would have been obvious to have incorporated the details of the charger of Schneider into the charger of Smith to ensure the battery can be placed correctly on the charger terminals.
Both Smith and Schneider disclose a battery pack having a battery housing enclosing a plurality of cells, connection interface to mate with the charger connection interface.  Schneider however discloses more details of the battery pack.  Its battery pack show first and second rails and grooves to mate with the same on the charger (see fig 4).  Smith further discloses air vents on the battery pack.  However, none of them disclose air vents matching up to the air vents on the charger.  It would have been obvious to have “lined up” the air vents of the charger to the air vents of the battery pack to ensure maximum airflow to the plurality of cells.
Re claim 9, Smith discloses the air passage member 220 including a first axis oriented relative to the insertion axis and a second axis oriented at a non-perpendicular and non-parallel angle relative the first axis.  Fig 7 shows the vent passages 224 shaped in a Y-configuration.
Re claim 11, Smith discloses the interface defined a fourth axis perpendicular to the first and second axis (Assuming claim 11 depends on claim 9).
Re claim 12, Smith discloses the second end 222 of the passage 220 extending through the rear wall of the housing.  See fig 7.
Re claim 13, Smith does not disclose the specific length compared to the depth as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to devise the claimed depth to be at least 50%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Allowable Subject Matter
Claims 6, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and satisfied requirements under 35 USC 112 (claim 10 only).
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims and satisfied requirements under 35 USC 112 (Assuming claim 11 depends on claim 10).

Claims 14-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2002/0197527 and US 2006/0110656 both teach a battery charger for a battery pack having venting system to cool the battery during charging.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087